People v Carsey (2017 NY Slip Op 00080)





People v Carsey


2017 NY Slip Op 00080


Decided on January 5, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 5, 2017

Friedman, J.P., Acosta, Mazzarelli, Andrias, Moskowitz, JJ.


2649 2998/10

[*1]The People of the State of New York, Respondent,
vMichael Carsey, Defendant-Appellant.


Mischel & Horn, P.C., New York (Richard E. Mischel of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Malancha Chanda of counsel), for respondent.

Judgment, New York County (Juan M. Merchan, J.), rendered May 17, 2012, convicting defendant, after a jury trial, of perjury in the first degree and offering a false instrument for filing in the first degree, and sentencing him to a conditional discharge for a period of three years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348—349 [2007]). There is no basis for disturbing the jury's credibility determinations. The falsity of defendant's statements was amply corroborated, notwithstanding any minor inconsistencies in the testimony of the People's witnesses.
The court providently exercised its discretion in imposing reasonable limits on cross-examination (see People v Corby, 6 NY3d 231, 234-235 [2005]) that did not violate defendant's constitutional rights (see Crane v Kentucky, 476 U.S. 683, 689-690 [1986]; Delaware v Van Arsdall, 475 U.S. 673, 678-679 [1986]). In one of the instances at issue, the court providently precluded elicitation of a purported inconsistency that lacked any probative value and was potentially confusing to the jury. In the other instance, the court providently excluded hearsay testimony because, although not offered for its truth, its relevance essentially depended on its being true.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 5, 2017
CLERK